Citation Nr: 1700182	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  09-26 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a thoracolumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to January 1972 and from October 1988 to July 1992 with additional service in the Colorado Air National Guard from July 1966 to October 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Original jurisdiction for the Veteran's claims was returned to the RO in Denver, Colorado prior to the initial certification to the Board.

This matter was previously before the Board in June 2012, May 2014, and July 2015, when it was remanded for further development.

The Veteran appeared at a hearing in August 2011.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's current cervical spine disability is the result of an in-service injury.

2.  The Veteran's current thoracolumbar spine disability is the result of an in-service injury.





CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for a thoracolumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated by inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2014). 

For a member of a Reserve component, ACDUTRA means full-time duty performed by Reserves for training purposes.  INACDUTRA means duty (other than full-time) prescribed for Reserves under section 206 of title 37 of the United States Code or any other provision of law.  In the case of a member of the National Guard, ACDUTRA means full-time duty for training purposes or field exercises under section 316, 502, 503, 504, or 505 of title 32 of the United States Code.  38 U.S.C.A. § 101(22).  INACDUTRA means duty (other than full-time) duty performed by a member of the National Guard under section 316, 502, 503, 504, or 505 of title 32 of the United States Code.  38 U.S.C.A. § 101(23).

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Here, an August 2012 VA examination revealed the Veteran has current neck and back disabilities.  The August 2012 VA examiner diagnosed the Veteran as having cervical spine degenerative disc disease and degenerative joint disease and lumbar spine degenerative disc disease and degenerative joint disease with left L5 and S1 radiculopathy.  Private treatment records also confirm the presence of current neck and back disabilities.  Therefore, the current disability requirement has been met with respect to both claims on appeal.  The only issue that remains is whether the current disabilities are the result of an injury in service.

In November 2015, the Veteran submitted additional records from private providers regarding his claims, which included favorable nexus opinions regarding the claimed disabilities that have not been previously considered by the Board.  A September 2015 opinion from S.A., PA-C, indicates the Veteran's current skeletal degeneration, to include the cervical and thoracolumbar spine disabilities, is the result of the physical tasks required during the Veteran's lengthy military career.  S.A., PA-C, explained the degeneration of the Veteran's joints, to include the spine, onset prematurely.  S.A., PA-C, further explained the Veteran does not have any genetic component such as osteogenesis imperfecta or any other sort of obvious skeletal defect that would lead to the premature degeneration.  S.A., PA-C, concluded the Veteran would not have the advanced degenerative changes currently present if it were not his active, laborious career in the armed forces.

G.F., M.D., a physician with a spine institute in the Veteran's home state, provided a similar opinion in August 2015.  G.F., M.D., noted he currently treats the Veteran for complex cervical, thoracic and lumbar conditions, including cervical myelopathy, lumbar spondylosis, lumbar spinal stenosis and lumbar post laminectomy syndrome.  G.F., M.D., concluded the Veteran's current cervical and thoracolumbar spine conditions appear strongly occupationally-related, explaining multiple episodes of trauma, both large and small, incurred during the Veteran's military career led to the present neck and back disabilities given their advanced state.

The Board notes the August 2012 VA examiner concluded it is less likely than not the claimed disabilities are the result of the Veteran's service because there is no documented treatment for neck or back pain in service treatment records.  Initially, the Board notes the lack of documented treatment for neck or back pain in service cannot be the sole basis for a negative nexus opinion.  See Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim); see also Buchannan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Further, it appears the majority of the Veteran's service treatment records have been lost.  The Veteran served in the military for more than thirty years with more than ten years of active service.  The only service treatment records available are examination reports from October 1987 and August 1993.  When service treatment records are unavailable, VA has a heightened duty to consider the application benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (indicating the Board has a heightened duty to explain its findings and conclusions and to carefully consider the benefit-of-doubt rule when a claimant's records have been lost or are otherwise unavailable).

Here, the opinions of the Veteran's private providers are no more or less probative than that of a VA examiner.  Cf. Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) (rejecting the adoption of a treating physician rule in the context of claims for VA benefits).  The factual history considered in their reports is consistent with the circumstances, conditions and hardships of the Veteran's service, when compared with the available service personnel records.  In light of the heightened duty to carefully consider the benefit-of-doubt rule, the Board finds it is at least as likely as not the claimed neck and back disabilities are the result of an injury in service.  Resolving reasonable doubt in the Veteran's favor, service connection for cervical and thoracolumbar spine disabilities is warranted.


ORDER

Entitlement to service connection for a cervical spine disability is granted.

Entitlement to service connection for a thoracolumbar spine disability is granted.




____________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


